                    UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BROWNLEE, III                        :      Civil No. 3:18-CV-1428
                                              :
      Plaintiff                               :
                                              :      (Judge Mariani)
v.                                            :
                                              :
UNITED STATES OF AMERICA,                     :      (Magistrate Judge Carlson)
                                              :
      Defendant                               :


                         MEMORANDUM AND ORDER

      This matter comes before the Court on a third request to appoint counsel for

the plaintiff, a pro se litigant. (Doc. 19.) The plaintiff seeks appointment of counsel

at a time when his complaint has been dismissed without prejudice, and he has

been directed to file an amended complaint within 30 days. That 30-day deadline

for filing an amended complaint was extended by this court on December 19, 2018

when we denied Brownlee’s prior motions to appoint counsel. (Doc.17.) In this

latest motion Brownlee repeats the argument which we previously considered and

rejected when we denied his prior motions to appoint counsel. Specifically,

Brownlee alleges that without counsel he is unable to prepare a proper amended

complaint.

      We continue to appreciate the plaintiffs’ interest in securing court-appointed


                                          1
counsel, but also continue to recognize that there is neither a constitutional nor a

statutory right to counsel for civil litigants. Parham v. Johnson, 126 F.3d 454,

456-57 (3d Cir. 1997); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28

U.S.C. ' 1915(e)(1) simply provides that A[t]he court may request an attorney to

represent any person unable to employ counsel.@ Under '1915(e)(1), a district

court=s appointment of counsel is discretionary and must be made on a case-by-case

basis. Tabron, 6 F.3d at 157-58. In Parham, the United States Court of Appeals

outlined the standards to be considered by courts when reviewing an application to

appoint counsel pursuant to 28 U.S.C. ' 1915(e)(1). In passing on such we requests

we must first:

       A[D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to
      present his or her own case; (2) the complexity of the legal issues; (3)
      the degree to which factual investigation will be necessary and the
      ability of the plaintiff to pursue such investigation; (4) the amount a
      case is likely to turn on credibility determinations; (5) whether the case
      will require the testimony of expert witnesses; [and] (6) whether the
      plaintiff can attain and afford counsel on his own behalf.@

Parham v. Johnson, 126 F.3d at 457. There is yet another practical consideration

which must be taken into account when considering motions for appointment of

counsel. As the United States Court of Appeals for the Third Circuit has aptly

observed:

      Finally, in addressing this issue, we must take note of the significant

                                          2
      practical restraints on the district courts' ability to appoint counsel: the
      ever-growing number of prisoner civil rights actions filed each year in
      the federal courts; the lack of funding to pay appointed counsel; and the
      limited supply of competent lawyers who are willing to undertake such
      representation without compensation. We have no doubt that there are
      many cases in which district courts seek to appoint counsel but there is
      simply none willing to accept appointment. It is difficult to fault a
      district court that denies a request for appointment under such
      circumstances.

Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). Mindful of this consideration it has

been Aemphasize[d] that volunteer lawyer time is extremely valuable. Hence, district

courts should not request counsel under ' 1915(d) indiscriminately. As the Court of

Appeals for the Second Circuit has warned: >Volunteer lawyer time is a precious

commodity.... Because this resource is available in only limited quantity, every

assignment of a volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford that waste.=

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.1989).@ Tabron v. Grace, 6

F.3d 147, 157 (3d Cir. 1993).

      In this case our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. At the outset, we believe

that we should defer any such decision until after we have had a further

opportunity to assess the first benchmark standard we must address, the question of

whether the plaintiff’s claims have any arguable legal merit. We have already


                                           3
determined that Brownlee’s initial complaint failed as a matter of law, and

Brownlee has not submitted an amended complaint. Given the current posture of

this case, in our view it would be inappropriate to appoint counsel until Brownlee

submits a legally sufficient amended complaint. It would also be inappropriate to

appoint counsel for the purpose of drafting a complaint, since nothing presented by

Brownlee to date suggests that he has a viable legal claim in this case.

      On this score, we note that Brownlee’s legal claims are highly problematic,

and may not be subject to correction through any counselled amended complaint.

In his previously dismissed complaint Brownlee sought to sue the United States and

unknown creators of Megan’s law registration systems. (Doc. 1.) While the factual

basis for his complaint was entirely unclear from this pleading, Brownlee’s

complaint demanded relief in the form of $100,000,000 in damages, further

demanded that Brownlee be exempted from future sex offender registration, and

insisted that these sex offender registration laws be amended. (Id.)

      The complaint named a single defendant—the United States—and sought

$100,000,000 in damages. Thus, the complaint ran afoul of basic principles of

sovereign immunity. On this score, “to the extent that [the plaintiff] seeks damages

directly from the United States it is a ‘well settled principle that the federal

government is immune from suit save as it consents to be sued.’ Antol v. Perry, 82


                                          4
F.3d 1291, 1296 (3d Cir. 1996) (citing FMC Corp. v. United States Department of

Commerce, 29 F.3d 833, 839 (3d Cir. 1994)). The federal government must consent

to be sued and this consent must be narrowly construed in favor of the government.

Id. Without a waiver of this immunity, sovereign immunity shields the federal

government and its agencies from suit. Matsko v. United States, 372 F.3d 556 (3d.

Cir. 2004) (citing F.D.I.C. v. Meyer, 510 U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d

308 (1994)).” Bullock v. I.R.S., No. 1:12-CV-02266, 2014 WL 1876132, at *8

(M.D. Pa. Jan. 3, 2014), report and recommendation adopted, No. 1:12-CV-02266,

2014 WL 1514000 (M.D. Pa. Apr. 16, 2014), aff'd sub nom. Bullock v. I.R.S, 602

Fed.Appx. 58 (3d Cir. 2015). Furthermore, “a waiver of the traditional sovereign

immunity ‘cannot be implied but must be unequivocally expressed.’ United States v.

King, 395 U.S., at 4, 89 S.Ct., at 1503; Soriano v. United States, 352 U.S. 270, 276,

77 S.Ct. 269, 273, 1 L.Ed.2d 306 (1957).” United States v. Testan, 424 U.S. 392, 399

(1976). Here this cryptic complaint was completely devoid of well—pleaded

allegations which would cite any legal basis for overcoming sovereign immunity.

Therefore, this claim for damages from the United States was barred by sovereign

immunity. Goldstein v. Berman, No. 3:17-CV-1510, 2017 WL 5078065, at *5–6

(M.D. Pa. Oct. 2, 2017), report and recommendation adopted, No. CV 3:17-1510,

2017 WL 5070225 (M.D. Pa. Nov. 3, 2017).


                                         5
       Further, Brownlee’s complaint sought relief in the form of an order directing

that “a change be made to the Meagan’s [sic] law.” (Doc. 1, p.3.) In effect, Brownlee

demanded that we order the legislature to amend this statute. This we cannot do

since: “It is for the legislature, not the courts, to amend a statute . . . .” In re Racing

Servs., Inc., 779 F.3d 498, 505 (8th Cir. 2015). Finally, to the extent that Brownlee’s

complaint launched some sort of broad and amorphous challenge to the concept of

sex offender registration generally, this claim also failed as a matter of law since the

courts have rejected sweeping constitutional challenges to these registration

systems. See e.g., Smith v. Doe, 538 U.S. 84, 123 S. Ct. 1140, 1142, 155 L. Ed. 2d

164 (2003); Connecticut Dep't of Pub. Safety v. Doe, 538 U.S. 1, 123 S. Ct. 1160,

155 L. Ed. 2d 98 (2003); Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235 (3d

Cir. 1996).

       Taking all of these factors into account we DENY this request to appoint

counsel, (Doc. 19), at this time without prejudice to re-examining this issue as this

litigation progresses.

       Brownlee also seeks a court order directing the copying of his entire case

file. (Doc. 20.) This motion is GRANTED in part, in that the clerk is instructed to

provide Brownlee with a copy of the following: (1) his original complaint, (Doc.

2); (2) the Report and Recommendation recommending dismissal of that


                                            6
complaint, (Doc. 4); (3) the order adopting this Report and Recommendation,

(Doc. 13); and (4) our order extending the deadline for filing an amended

complaint to January 9, 2019. (Doc. 17.) The clerk shall also provide Brownlee

with a copy of the docket in this case.

      SO ORDERED, this 7th day of January, 2019.


                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          7
